Citation Nr: 1122113	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-37 264	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of whether there was clear and unmistakable error in the denial of service connection for defective hearing in the right ear by rating decision in June 1978 a has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran had active duty service from May 1963 to May 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in July 2006 at the age of 66 of a self-inflicted gunshot wound.  At the time of his death, he was not service connected for any disability.  

The RO denied entitlement to service connection for cause of death on the ground that the medical evidence did not show that the Veteran's death was related to service.  

The Board finds that further development is necessary before the Board can conduct appellate review of the claim on appeal.  See 38 C.F.R. § 3.159(c)(4) (2010).

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2010).

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2009); see 38 U.S.C.A. § 1310 (West 2002); see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002). A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2009). A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1) (2009). See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Although the RO mailed the Appellant a letter dated in August 2006 explaining the evidence and information required to generally substantiate a DIC claim, the letter did not comply with Hupp, as there was no explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  On remand, the Appellant should be supplied with notice in accordance with Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record.  In so doing, the RO/AMC must ensure that its notice meets the requirements of Hupp (cited to above in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).

2.  When the action requested has been completed, the RO/AMC should undertake any other indicated development deemed appropriate under the law and then readjudicate the issue on appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

